Case: 1:18-cv-02036 Document #: 45 Filed: 12/17/18 Page 1 of 2 PageID #:177



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

  WILLIAM HEMMINGS,

                Plaintiff,

  vs.                                                 Case No. 18-CV-2036

                                                      Judge Alonso

  INSYS THERAPEUTICS, INC., a                         Magistrate Judge Gilbert
  Delaware corporation,

                Defendant.

                        PLAINTIFF’S PROPOSED DISCOVERY PLAN

         Plaintiff, William Hemmings, by and through his undersigned counsel,

  respectfully provides Magistrate Judge with the following proposed Discovery Plan in

  advance of the parties’ December 19, 2018 status conference with Magistrate Judge

  Gilbert:

         A. Plaintiff proposes that Defendant be Ordered to complete its document

             production on or before January 15, 2019.

         B. Plaintiff proposes to take the following depositions, beginning in late January

             or early February: 1) Nick Patel; 2) Hussein Bahamou; 3) Darin Engelhart;

             4) Gina McCreary; 5) Alan Burlakoff; 6) John Kapoor; 7) Michael Babich;

             8) Jim Coffman; 9) Brian Pipko; 10) Robin Wachsman.

             Additional depositions as necessary and to be determined based upon the

             foregoing deposition testimony.




                                         -1-
    Case: 1:18-cv-02036 Document #: 45 Filed: 12/17/18 Page 2 of 2 PageID #:178




                             RESPECTFULLY SUBMITTED,


                             By:s/Michael I. Leonard
                                Counsel for Mr. Hemmings



LEONARDMEYER, LLP
Michael I. Leonard
Madelaine Thomas
120 North LaSalle – 20th Floor
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)



                             CERTIFICATE OF SERVICE

       The undersigned states that, on December 17, 2018, he caused the above document to be
served upon opposing counsel of record by way of ECF filing it.




                                           By:/s/ Michael I. Leonard




                                             -2-
